Item 26h.xiii.c AMENDMENT TO PARTICIPATION AGREEMENT This amendment(the “Amendment”) made and entered into this day of June, 2010, to the participation agreement by and among TRANSAMERICA LIFE INSURANCE COMPANY (the “Company”), on its own behalf and on behalf of each segregated asset account (individually an “Account”) of the Company, DWS VARIABLE SERIES I, DWS VARIABLE SERIES II, and DWS INVESTMENTS VIT FUNDS (individually, a “Fund”), DWS INVESTMENTS DISTRIBUTORS, INC. (formerly, DWS Scudder Distributors, Inc.) (the “Underwriter”) and DEUTSCHEINVESTMENT MANAGEMENT AMERICAS INC. (the “Adviser”) (collectively, the “parties”). WITNESSETH: WHEREAS, the parties hereto have entered into an Amended and Restated Participation Agreement, dated as of the 1st of February, 2007, (the “Agreement”), pursuant to which the Fund has agreed to make shares of the Fund available for purchase and redemption by certain Accounts of the Company in connection with the Company’s variable Contracts; and WHEREAS, the parties desire to modify the Agreement in certain respects; NOW, THEREFORE, in consideration of the mutual agreements herein contained, the parties hereby acknowledge and agree as follows: 1.Defined Terms.Unless otherwise defined herein, capitalized terms used herein have the meanings specified in or pursuant to the Agreement. 2.Amendment of Agreement.The Agreement is hereby amended by replacing Schedule A and Schedule B of the Agreement with Schedule A and Schedule B attached to this Amendment. 3.Terms and Conditions. Except as specifically amended hereby, all of the terms and conditions of the Agreement shall continue to be in full force and effect and shall be binding upon the parties in accordance with their respective terms. 4.Authority to Bind. Each of the parties hereby represents and warrants that the execution, delivery and performance of this Amendment are within the party’s corporate power and have been or will be duly authorized by all necessary corporate action, and this Amendment constitutes the legal, valid and binding obligation of the party in accordance with its terms. 5.Executable Counterparts. This Amendment may be executed in any number of counterparts and by the different parties hereto on separate counterparts, each of which when so executed and delivered shall be an original, but all of which shall together constitute one and the same instrument. 6.Applicable Law. This Amendment shall be construed in accordance with and be governed by the laws of the Commonwealth of Massachusetts. 1 IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by their respective officers or authorized representatives as of the day and year first above written. TRANSAMERICA LIFE INSURANCE COMPANY By: Name: Title: DWS INVESTMENTS VIT FUNDS By: Name: Title: DWS VARIABLE SERIES I By: Name: Title: DWS VARIABLE SERIES II By: Name: Title: DWS INVESTMENTS DISTRIBUTORS, INC. By: Name: Title: By: Name: Title: DEUTSCHE INVESTMENT MANAGEMENT AMERICAS INC. By: Name: Title: By: Name: Title: 2 of 4 SCHEDULE A Name of Separate Account and Date Established by Board of Directors and Contracts Funded by the Separate Account Contracts Funded by Separate Account Name of Separate Account Date Established Advantage V PFL Corporate Account One August 10, 1998 Advantage VI PFL Corporate Account One August 10, 1998 Advantage X Transamerica Corporate Separate Account Sixteen June 16, 2003 Advantage R3 Transamerica Separate Account R3 November 23, 2009 Pageof [INSERT PAGE NUMBER] Page3 of 4 SCHEDULE B DESIGNATED PORTFOLIOS AND CLASSES THEREOF DWS Variable Series I DWS Bond VIP – Class A DWS Capital Growth VIP – Class A DWS Global Opportunities VIP – Class A DWS Growth & Income VIP – Class A DWS Health Care VIP – Class A DWS International VIP – Class A DWS Variable Series II DWS Alternative Asset Allocation Plus VIP – Class A DWS Balanced VIP – Class A DWS Blue Chip VIP – Class A DWS Core Fixed Income VIP – Class A DWS Diversified International Equity VIP – Class A DWS Dreman Small Mid Cap Value VIP – Class A DWS Global Thematic VIP – Class A DWS Government & Agency Securities VIP – Class A DWS High Income VIP – Class A DWS Large Cap Value VIP – Class A DWS Mid Cap Growth VIP – Class A DWS Money Market VIP – Class A DWS Small Cap Growth VIP – Class A DWS Strategic Income VIP – Class A DWS Strategic Value VIP – Class A DWS Technology VIP – Class A DWS Investments VIT Funds DWS Equity 500 Index VIP – Class A DWS Small Cap Index VIP – Class A Pageof [INSERT PAGE NUMBER] Page 4 of 4
